DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 objected to because of the following informalities:  “inner vessel” appears to actually mean “outer vessel” for the limitation “and in the second, reversed orientation of the fluid timer, the inner vessel is disposed above the inner vessel top and below the inner vessel bottom”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer, DE19825473.
Regarding claim 1, Fischer discloses a fluid timer configured to receive fluid (translation paragraph [0002]) therein when the fluid timer is in a first orientation (Figs 1b, 2b) and to emit fluid along a timer vertical axis during a pre-determined time when the fluid timer is in a second, reversed orientation, (Fig 1a, 2a) the fluid timer comprising: 
an outer vessel (9) having an outer vessel interior extending between a top thereof and a bottom thereof along said timer vertical axis, being configured for holding fluid within the outer vessel interior in the first orientation of the fluid timer; and 
an inner vessel (3) at least partially disposed within and surrounded by the outer vessel interior, the inner vessel having an inner vessel interior extending between a top thereof and a bottom thereof along said timer vertical axis, the inner vessel being formed with one or more ingress ports (7) closer to the bottom than to the top, by means of which the outer and inner vessels are configured to function as communicating vessels to allow filling of the inner vessel with fluid, in the first orientation of the fluid timer, by allowing fluid from the outer vessel to enter the inner vessel through said ingress ports; the inner vessel being further formed with at least one egress port (4) configured to allow the fluid to be emitted therethrough from the inner vessel interior during said pre-determined time when the fluid timer is in the second, reversed orientation.
Regarding claim 2, Fischer discloses the fluid is in the form of a liquid (translation “fine grained sand or liquid”).
Regarding claim 3, Fischer discloses the egress port is smaller than the ingress port (see fig 1 and 2, the ingress port is much wider).
Regarding claim 4, Fischer discloses said outer vessel has an open region (Fig 1 and 2 at 2 or 12) through which fluid can be poured into the outer vessel interior to allow the filling of the inner vessel with fluid.
Regarding claim 5, Fischer discloses said open region has an area greater than an area of the one or more egress ports (Fig 1).
Regarding claim 6, Fischer discloses said inner vessel is disposed within the interior of the outer vessel so that in the first orientation of the fluid timer the inner vessel is disposed below the outer vessel top and above the outer vessel bottom, and in the second, reversed orientation of the fluid timer, the inner vessel is disposed above the inner vessel top and below the inner vessel bottom (Fig 1).
Regarding claim 9, Fischer discloses the outer vessel is at least partially transparent [0003].
Regarding claim 10, Fischer discloses said inner vessel includes an indicia for indicating time corresponding to an amount of fluid therein (the indicia indicating time is amount of fluid observed from fig 1, [0003]).
Regarding claim 11, Fischer discloses said indicia is in the form of a transparent window through which the fluid within the inner vessel is visible [0003].
Regarding claim 12, Fischer discloses the outer and inner vessels together are in the form of a unitary body.
Regarding claim 13, Fischer discloses at least one complementary component assembled with the unitary body to allow a functionality thereof (Fig 1, 5).
Regarding claim 15, Fischer discloses the fluid timer is in the form of an assembly of two separately produced vessels fixed to each other (translation [0035]).
Regarding claim 17, Fischer discloses positioning the fluid timer in the first orientation and pouring fluid into the outer vessel interior until the inner vessel interior is filled with the fluid to a desired extent; and turning the fluid timer upside down into the second, reversed orientation to allow the fluid to drop out of the inner vessel interior via the one or more egress ports (See Fig 1 and 2 [0031]-[0033]).

Allowable Subject Matter
Claims 7, 8, 14, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/           Examiner, Art Unit 2844                                                                                                                                                                                             

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833